Citation Nr: 0328732	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-23 764A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Richland Memorial Hospital from 
February 14 to February 20, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal in a manner that warrants some explanation.  
When the case was considered by the Board in February 2001, 
it was unclear whether the veteran had filed a timely notice 
of disagreement (NOD) with respect to a July 1998 decision by 
the Dorn VA Medical Center (VAMC) in Columbia, South 
Carolina, which denied entitlement to payment or 
reimbursement of medical expenses incurred at Richland 
Memorial Hospital from February 14 to February 20, 1997.  
Consequently, the Board sent the appellant a letter allowing 
her opportunity to argue this jurisdictional point.  In light 
of the argument received from the appellant, and actions 
taken by the VAMC, the Board finds that it has jurisdiction 
to proceed.

An appeal to the Board consists of a timely filed NOD in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201 (2003) (emphasis added).  The law also 
provides that ". . . questions as to timeliness or adequacy 
of response shall be determined by the Board of Veterans' 
Appeals."  38 U.S.C.A. § 7105(d)(3) (West 2002).  In response 
to the Board's February 2001 letter, the veteran submitted a 
statement, dated on March 2, 2001, in which she explained 
that, on June 10, 1997, she had received a letter of denial 
regarding her "unauthorized medical claim," and that on 
August 21, 1997, she had requested a "[r]econsideration" of 
her claim.  She claimed that the VAMC lost her records, which 
prevented a timely review of her claim.  In summary, the 
veteran argued that, due to the sequence of events that 
transpired, she believed that she had acted within the 
appropriate time to appeal the denial.

The evidence of record contains only one denial letter from 
the VAMC regarding the veteran's claim of entitlement to 
payment or reimbursement of medical expenses.  This letter 
was mailed on July 17, 1998.  Nevertheless, the Board now 
finds, based on the veteran's explanation provided in her 
letter of March 2001, along with the information provided by 
the VAMC in a December 1999 SOC, that there were earlier 
letters of denial sent to the veteran.  The Board agrees with 
the veteran that there was a denial, dated on May 22, 1997, 
which was sent on June 10, 1997, and that on August 21, 1997, 
the veteran requested review of her claim, which would fall 
within the one-year time limit for filing a NOD. 

Based on the notice of denial sent on June 10, 1997, the 
Board finds that the determination being appealed is a 
May 22, 1997, denial.  Although the May 22, 1997, denial 
contains handwritten notations that the decision was mailed 
on August 21, 1997, September 29, 1997, and October 17, 1997, 
the December 1999 SOC indicates that a denial letter was also 
mailed to the veteran on June 10, 1997.  Although a copy of 
the June 10, 1997, denial letter is not of record, the Board 
accepts the veteran's version of events.  

The Board further finds that the veteran's August 21, 1997, 
request for review can be construed as a NOD.  The totality 
of the evidence shows that on August 21, 1997, the veteran 
had an appointment and requested that her claim be reviewed.  
Based on the veteran's clarification of the events as they 
transpired, it appears that the VAMC's failure to keep track 
of her file caused the veteran unnecessary delays in her 
appeal, and made it difficult to determine whether there was 
a timely filed NOD with respect to any of these denial 
letters, most of which were not made part of the record.  
Although the VAMC made handwritten notations of the dates the 
denial letters were sent to the veteran, the VAMC did not 
keep copies of these letters in the file.  Additionally, it 
does not appear that a copy of any August 1997 request for 
review by the veteran was kept by the VAMC.  Nevertheless, 
given the veteran's representation that one was presented, 
and because the VAMC did not make it a practice to carefully 
attend to the administrative requirements of keeping file 
copies of documents relevant to this veteran's case, the 
Board will accept the veteran's statement that she filed a 
written request for review of her claim on August 21, 1997, 
with respect to the June 10, 1997 denial letter and that this 
request constituted a valid NOD.  The decision below 
addresses the underlying claim.

It should be noted that, in April 2001, the Board denied the 
claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Richland Memorial 
Hospital from February 14 to February 20, 1997.  Thereafter, 
the veteran filed an appeal to the Court.  In July 2002, the 
attorney representative filed a motion to vacate the Board's 
April 2001 decision.  In August 2002, VA General Counsel 
filed a motion to affirm the Board's decision.  In September 
2002, the attorney representative filed a reply to VA General 
Counsel's motion.  By an order dated in February 2003, the 
Court vacated the Board's April 2001 decision and remanded 
the matter to the Board for readjudication.

The Board lastly notes that the veteran has raised a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
severe health problems as a result of VA medical treatment.  
This issue has not yet been addressed and is consequently 
referred to the RO for appropriate action.  (See the 
discussion below with respect to the veteran's argument that 
her claim under § 1151 is intertwined with the claim on 
appeal.  Because the Board finds that it is not intertwined 
with the claim on appeal, the § 1151 claim is referred to the 
RO.)


FINDINGS OF FACT

1.  The treatment provided at the Richland Memorial Hospital 
from February 14 to February 20, 1997, was not for an 
adjudicated service-connected disability or for a disability 
associated with and held to have been aggravating a service-
connected disability; the veteran did not have service-
connected disability which was rated totally disabling and 
was permanent in nature; she was not participating in a VA 
vocational rehabilitation program.

2.  The veteran has never been granted service connection for 
any disability.


CONCLUSION OF LAW

The statutory criteria for entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
Richland Memorial Hospital from February 14 to 
February 20, 1997, are not met; the veteran lacks entitlement 
to the benefit as a matter of law.  38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2003); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

A.  Pending Claims

The veteran has argued that, when she filed her claim for 
payment or reimbursement of medical expenses, there existed 
pending claims of service connection that should have been 
addressed.  Based on a review of the evidence, the Board 
finds that, contrary to the veteran's arguments, she did not 
have any claims of service connection pending at the time she 
filed her claim for payment or reimbursement of medical 
expenses.  

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2003).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction 
(AOJ), the action having become final by the absence of a NOD 
within one year after the date of notice of an award or 
disallowance, or by denial on appellate review.  38 C.F.R. 
§§ 3.160, 20.1103, and 20.1104 (2003).

The record shows that, in May 1975, the veteran filed an 
application for service connection for chronic strep throat, 
genital cysts, uterine bleeding, and a thyroid condition.  On 
her application, the veteran listed her address at [redacted]
[redacted].  In a letter dated in June 1975, the RO sent the 
veteran a letter to her [redacted] address informing her that 
it had received her claim.  By rating action dated August 7, 
1975, the RO denied such claims.  A stamp on the rating 
decision noted the following:  "DPC NOTIFIED FILE AUG 18 
1975."  Thereafter, the next document in the veteran's 
claims file is a VA Form 22-1990t[-] Application and 
Enrollment Certification for Individualized Tutorial 
Assistance received by VA in October 1978.

As the veteran has pointed out, no copy of a notification 
letter appears in the claims folder immediately following the 
August 1975 rating decision.  However, in addition to the 
stamp noted on the August 7, 1975 rating decision itself, a 
second document--VA Form 21-523, Disallowance[--]Disability 
or Death Claim - also contains a stamp which shows "DPC 
NOTIFIED FILE AUG 18 1975."  The VA Form 21-523 indicates 
that the DPC (data processing center) note reflects that the 
RO had directed that a letter be generated using stock 
language and mailed to the veteran at her [redacted] address 
informing her of the denial.  Presumably, the veteran was 
sent such a letter in accordance with regular procedures.  
See Evans v. Brown, 9 Vet. App. 273, 287 (1996) (a 
presumption of regularity applies to VA's mailing of RO 
decisions); Tellex v. Principi, 15 Vet. App. 233, 238-239 
(2001) (there is presumption of regularity that VA properly 
discharged official duties by mailing a copy of VA benefits 
decision to last known address of claimant); see also Butler 
v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) 
(presumption of regularity applied to mailing of a copy of 
notice of appellate rights so that where veteran did not 
timely file NOD from administrative decision such decision 
was proper basis for denial of veteran's claim). 

Despite the veteran's insistence that she did not receive 
notice of the August 1975 rating action, the Court has 
determined that "clear evidence to the contrary" is 
required to rebut the presumption of regularity, i.e., the 
presumption that notice was sent in the regular course of 
government action.  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).  The Court, in Schoolman, noted that the appellant's 
statement of nonreceipt of the letter does not by itself 
constitute the type of clear evidence needed to rebut the 
presumption of regularity that the notice was sent out.  Id.  
In this case, there is no evidence beyond the veteran's 
assertion to suggest that a notification letter was not 
prepared in August 1975 and provided to the veteran.  Given 
that there is no clear evidence to rebut the presumption of 
regularity, the Board finds that the veteran was indeed 
notified of the August 1975 rating decision, and, therefore, 
because she did not initiate an appeal in a timely manner, 
the August 1975 rating action is deemed to be final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.129, 19.192 
(1985).  Consequently, given the finality of the August 1975 
rating decision, the veteran does not have any pending claims 
stemming from a 1975 claim.

Moreover, the Board points out that the July 2002 brief 
before the Court represents the very first time the veteran 
claimed that she had not received any notification of the 
August 1975 RO denial.  The Board finds the veteran's 
assertion curious given that the veteran was told on several 
occasions of the August 1975 denial, but never raised such a 
contention.  For example, the record shows that, in March 
1989, the veteran filed her second claim of service 
connection for, among other things, thyroid problems, 
specifically hypoparathyroidism.  In a letter dated in April 
1989, the RO notified the veteran that her claim of service 
connection for hypothyroidism was essentially a duplicate 
claim of the one filed in May 1975.  The RO informed the 
veteran that service connection for this condition had been 
denied because it was not shown to have been incurred in or 
aggravated by service.  The veteran did not initiate an 
appeal within the one-year period allowed and, as a result, 
the April 1989 RO denial also became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 19.129, 19.192 (1989).  
Thereafter, the veteran filed yet another claim of service 
connection for a thyroid disorder, which was received by VA 
in April 1991.  The RO denied an application to reopen the 
previously denied claim of service connection for 
hypothyroidism as reflected in the December 1991 rating 
action.  The RO notified the veteran of such a denial by 
letter dated in December 1991.  In its notice, the RO 
specifically informed the veteran that service connection was 
previously denied for hypothyroidism by rating dated on 
August 7, 1975.  The veteran did not initiate an appeal 
within the one-year period allowed and, as a result, the 
December 1991 denial became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.129, 19.192 (1991).

In November 1993, the veteran filed a claim of service 
connection for hypothyroidism, hypertension, and a left ankle 
disability.  By rating action of November 1993, the RO denied 
such claims.  The RO again informed the veteran by rating 
action and letter dated in November 1993 that her prior claim 
of service connection for hypothyroidism had been denied by 
rating action of August 7, 1975.  

Such a history, without any objection along the way by the 
veteran, suggests that she indeed received notice of the 1975 
rating decision.  In fact, nothing in the record regarding 
the subsequent adjudications tends to show that the 
presumption of regularity has been rebutted.  If anything, 
the record merely shows that VA changed its procedures as to 
keeping file copies of notification letters, but this does 
not, taken together with all other circumstances of this 
case, rebut the presumption of regularity.

For the reasons set forth above, the Board finds that there 
were no claims of service connection pending when the veteran 
filed a claim for payment or reimbursement for medical 
expenses.  

B.  38 U.S.C.A. § 1151

The Board is referring to the RO the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for severe health 
problems as a result of VA medical treatment because it is 
not inextricably intertwined with the issue of payment or 
reimbursement of unauthorized medical expenses incurred at 
Richland Memorial Hospital from February 14 to 
February 20, 1997.  

The record shows that the veteran raised her claim for 
benefits under 38 U.S.C.A. § 1151 prior to October 1, 1997.  
The record contains a statement dated in March 1997 in which 
the veteran reports that her car accident resulted from a 
seizure that was in turn the result of medication changes by 
a VA physician.  The Board will therefore accept March 1997 
as the date of claim for purposes of discussing which version 
of section 1151 applies to the veteran's claim.

The version of section 1151 in effect when the veteran filed 
her claim provided, in pertinent part:

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment . . . not 
the result of such veteran's own willful misconduct, and 
such injury or aggravation results in additional 
disability to or the death of such veteran, disability 
or death compensation under this chapter and disability 
and indemnity compensation under chapter 13 of this 
title shall be awarded in the same manner as if such 
disability, aggravation, or death were service-
connected.

38 U.S.C.A. § 1151 (emphasis added).

In Mintz v. Brown, 6 Vet. App. 277 (1994), the Court held 
that a widow of a veteran who was awarded compensation under 
38 U.S.C. § 1151 was not entitled to chapter 23 benefits for 
burial costs.  In analyzing 38 U.S.C. § 1151, the Court noted 
that the plain meaning of 38 U.S.C. § 1151 is unambiguous:  a 
finding that a disability should be treated "as if" service-
connected creates entitlement in appropriate instances to 
disability or death compensation under chapter 11 and 
disability and indemnity compensation (DIC) under chapter 13.  
Conspicuously absent from the statute was any reference to 
chapter 23.  Mintz, 6 Vet. App. at 282-83.  Therefore, a 
claimant receiving a favorable ruling "as if" service-
connected under section 1151 would be entitled to any 
applicable benefits under chapter 11 or 13; however, a 
claimant would not be entitled to chapter 23 burial benefits 
unless service connection is established under a statutory 
provision other than 38 U.S.C. § 1151.  Id.  

The Court in Mintz specifically stated that a veteran who has 
been awarded benefits under 38 U.S.C. § 1151 is not 
considered to have been awarded service connection for 
purposes of receiving all ancillary benefits offered for 
veterans with service-connected disabilities.  Mintz, 6 Vet. 
App. at 283.  In the instant case, even assuming the veteran 
were to be granted benefits under 38 U.S.C.A. § 1151, the 
disability would not be "service connected" for purposes of 
receiving ancillary benefits of reimbursement for 
unauthorized medical expenses under chapter 17.  This would 
be so because, like Mintz, where the Court decided that 38 
U.S.C. § 1151 did not refer to the benefits sought in chapter 
23, the statute in the veteran's case likewise does not refer 
to the benefits sought in chapter 17.  In other words, 
receiving 1151 benefits does not automatically entitle 
beneficiaries to the same benefits as veterans who have 
service-connected disabilities. 

The Court later made clear that section 1151 does not confer 
upon its beneficiaries the status of service connection.  
Rather, section 1151 awards compensation as if the claimant 
were service connected.  Kilpatrick v. Principi, 16 Vet. 
App. 1, 12 (2002), aff'd, 327 F.3d 1375 (Fed. Cir. 2003).  
Nevertheless, in Kilpatrick, the Court determined that a 
veteran who was receiving 1151 benefits was entitled to 
chapter 21 ancillary benefits because the applicable statute, 
38 U.S.C. § 2101(a), authorized such benefits for any veteran 
who was entitled to "compensation" under chapter 11.  
Kilpatrick, 16 Vet. App. at 5.  The statute - 38 U.S.C.A. 
§ 2101(a) - specifically referred to "any veteran who is 
entitled to compensation under chapter 11 of this title."  

Unlike the statute in Kilpatrick, the statute at issue in the 
veteran's case - 38 U.S.C.A. § 1728 - does not refer to a 
veteran who might be entitled to "compensation" under 
chapter 11; the statute instead refers to a veteran who has 
an adjudicated service-connected disability.  See 38 U.S.C.A. 
§ 1728(a).

Significantly, in Alleman v. Principi, 16 Vet. App. 253 
(2002), the Court held that a widow of a veteran who had been 
receiving compensation under 38 U.S.C. § 1151 was not 
entitled to chapter 19 benefits, specifically Service 
Disabled Veterans' Insurance (SDVI).  In this regard, 
38 C.F.R. § 1922 made insurance available to veterans "found 
by the Secretary to be suffering from a disability or 
disabilities for which compensation would be payable at 10 
per centum or more in degree" if an application is made 
"within two years from the date service connection of such 
disability is determined by the Secretary."  See 38 U.S.C.A. 
§ 1922(a).   

In Alleman, the Court held that the statute - 38 U.S.C. 
§ 1151 - did not confer on such a veteran the status of 
service connection, but rather permitted the disability to be 
treated as if it were service connected in certain limited 
circumstances.  In light of the wording of both 38 U.S.C.A. 
§§ 1151 and 1922, the widow in Alleman was not eligible for 
SDVI benefits under 38 U.S.C.A. § 1922.  The Court clarified 
that, in Mintz and Kilpatrick, a veteran receiving 
38 U.S.C.A. § 1151 compensation is eligible for benefits 
(other than chapter 11 and DIC benefits) only if language in 
the pertinent statutory provision so permits.  Alleman, 16 
Vet. App. at 256-57; Mintz, 6 Vet. App. at 283; Kilpatrick, 
16 Vet. App. at 5.  

Just as the chapter 23 burial benefits sought in Mintz were 
not enumerated in section 1151, neither the chapter 19 
insurance benefits at issue in Alleman were specifically 
provided for in section 1151, nor did the plain language of 
section 1922 specifically include veterans receiving benefits 
under section 1151.  Similarly, even assuming that the 
veteran in this case could be granted section 1151 benefits 
for her seizure, like the veterans in Mintz and Alleman, who 
were receiving compensation only under 38 U.S.C. § 1151 and 
never had any disability found to be service connected, the 
veteran in this case would not qualify for reimbursement 
because chapter 17 reimbursement benefits are not enumerated 
in section 1151 and section 1728 does not specifically 
include veterans receiving benefits under section 1151.  In 
other words, even if the veteran were to receive 1151 
benefits for her seizure disorder, she still would be lacking 
"an adjudicated service-connected disability" for purposes 
of satisfying one of the requirements of 38 U.S.C.A. § 1728.  
Accordingly, the Board is not required to adjudicate the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for severe health problems as a result of VA medical 
treatment, but instead may refer the matter to the RO for 
further action.  In other words, the § 1151 claim is not 
inextricably intertwined with the claim on appeal.

II.  Medical Expenses

Turning to the issue of the veteran's medical expenses claim, 
the veteran contends that VA should provide payment or 
reimbursement for unauthorized medical expenses she incurred 
at Richland Memorial Hospital from February 14 to 
February 20, 1997.  She maintains that she required treatment 
at that private facility after being in an automobile 
accident that was caused by a seizure brought on by 
medication issued by VA.

The record shows that, from February 14 to February 20, 1997, 
the veteran underwent private hospitalization at Richland 
Memorial Hospital following an automobile accident.  Private 
hospital records reveal that the veteran was involved in an 
automobile accident and was found to be unresponsive and 
having a seizure.  A diagnosis of seizure of unknown etiology 
was provided.  These facts are not in dispute.

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are two theories of entitlement which 
must be addressed:  (1) whether the services for which 
payment is sought were authorized by VA, see 38 U.S.C.A. § 
1703(a), and (2) whether the claimant is entitled to payment 
or reimbursement for services not previously authorized, see 
38 U.S.C.A. § 1728(a).  Hennessey v. Brown, 7 Vet. App. 143 
(1994).  In this case, the veteran has not argued, nor does 
the evidence suggest, that prior authorization for private 
medical treatment at Richland Hospital was obtained.  
Therefore, the remaining matter is whether the veteran is 
eligible for reimbursement of previously unauthorized medical 
services.

In order for a veteran to be entitled to VA payment or 
reimbursement of unauthorized medical expenses incurred at a 
non-VA facility, the evidence must establish that:

		(a)  The care and services rendered were either:

	(1)  for an adjudicated service-
connected disability, or

	(2)  for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

	(3)  for any disability of a 
veteran who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

	(4)  for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. Chapter 31 (governing 
training and rehabilitation for 
veterans with service-connected 
disabilities) and who is medically 
determined to be in need of 
hospital care or medical services 
for reasons set forth in 38 C.F.R. 
§ 17.47(j); and

	(b)  The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

	(c)  No VA or other Federal facilities 
were feasibly available and an attempt 
to use them beforehand or obtain prior 
VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or 
treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2003).

The law provides that failure to satisfy any of the three 
criteria listed above precludes VA from paying unauthorized 
medical expenses incurred at a private facility.  Hayes v. 
Brown, 6 Vet. App. 66, 69 (1993); see also Malone v. Gober, 
10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995); H.R. Rep. No. 93-368, at 9 (July 10, 
1973) ("[The proposed provision a]uthorizes reimbursement of 
certain veterans who have service-connected disabilities, 
under limited circumstances, for reasonable value of hospital 
care or medical services . . . from sources other than the 
VA.  Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The decision in this case turns on the question of whether 
the veteran qualifies as an individual identified in the 
statute.  In this case, the Board finds that payment or 
reimbursement cannot be granted because the veteran did not 
meet the statutory requirements for receiving reimbursement 
benefits under 38 U.S.C.A. § 1728.  Specifically, she did not 
meet the first of the three aforementioned criteria (denoted 
subsection (a) above); she has not been granted service 
connection for any disability at any time, either before she 
filed the claim on appeal, or since.  Additionally, the 
record neither shows that the veteran was participating in a 
rehabilitation program under 38 U.S.C. § Chapter 31 at the 
time of the February 1997 hospitalization nor has any 
contention that the veteran at any pertinent time was 
undergoing a chapter 31 rehabilitation program as 
contemplated under 38 U.S.C.A. § 1728.

As noted above, all three statutory requirements must be met 
before reimbursement may be authorized.  Cotton, 7 Vet. 
App. at 327; Hayes, 6 Vet. App. at 68; Smith v. Derwinski, 2 
Vet. App. 378, 379 (1992).  Here, the veteran cannot 
establish that the private treatment for which she is seeking 
payment or reimbursement was for a service-connected 
disability because she has not been awarded service 
connection for any disorder.  Thus, even assuming for 
purposes of argument that the remaining regulatory criteria 
have been met (i.e., that the treatment in question was 
rendered in a medical emergency, and that no VA or other 
federal facilities were available), the claim must fail for 
lack of an adjudicated service-connected disability.  The 
Board, therefore, has no authority to grant the veteran's 
appeal for such reimbursement.

Where the law, rather than the evidence, is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As a matter of law, there is no statutory 
authorization for payment or reimbursement of unauthorized 
private medical expenses of a veteran who has not been 
awarded service connection for any disorder.  

In the absence of authorizing statutory or regulatory 
authority, the Board may not award payment or reimbursement 
of the private medical expenses at issue.  Zimick v. West, 11 
Vet. App. 45, 50 (1998), citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424 (1990) (holding 
that payment of money from Federal Treasury must be 
authorized by a statute).  Therefore, the Board finds that 
the veteran lacks legal entitlement to the benefit sought on 
appeal, and there is no statutory authorization under which 
the Board may grant the benefit.



III.  Veterans Claims Assistance Act of 2000

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA).  On November 9, 2000, the President signed into law 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); VAOPGCPREC 11-00.  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the VAMC has not yet considered the 
veteran's claim in the context of the new law.  Consequently, 
the Board must consider whether the veteran would be 
prejudiced by the Board's proceeding to a final adjudication 
of her claim, without first remanding it to the VAMC for 
further action.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the particular circumstances here presented, the Board 
finds that a remand for further action under the VCAA will 
serve no useful purpose and would needlessly delay 
adjudicating the instant appeal.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant).

In this regard, the Board notes that any argument, such as 
stated in the July 2002 brief, that VA failed in its duty to 
assist the veteran is misplaced.  A duty to assist 


includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2003).  In this case, 
there is no duty to afford the veteran a VA examination 
especially because the medical facts in the case are not in 
dispute with respect to the current issue on appeal.  The 
case turns on a preliminary matter that does not require 
development of the medical evidence.  Until the threshold 
question of service connection is resolved in the veteran's 
favor, further action to address the medical evidence 
relative to the nature of the emergency is unnecessary.

Moreover, in this case, no amount of notice by VA can change 
the veteran's legal status.  As noted earlier, the veteran is 
simply ineligible for reimbursement from VA for her private 
hospitalization because she does not have service-connected 
disability.  The legal outcome is clearly dictated by 
existing law regardless of any further notice the veteran may 
receive.

The Board is satisfied that no further assistance to the 
veteran is required, as the claim for payment or 
reimbursement of unauthorized medical expenses has been fully 
developed to the extent required by law.  All relevant 
evidence pertaining to her claim has been procured for 
review, and it appears clear from the record, as noted above, 
that her claim lacks legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where law and not the evidence is 
dispositive, claim should be denied or appeal terminated 
because of lack of legal merit or lack of entitlement under 
law, and remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Given that remanding this 
case for development would not change the outcome of the 
decision because the veteran simply does not have a service-
connected disability, adjudication of this claim, without 
referral to the VAMC for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Richland Memorial Hospital from 
February 14 to February 20, 1997, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



